AliwlTN      11.   TF3Lw-l

      ?    ‘Lf.        mk=x
.\~l-T‘l    1’: .WlG Y (; 1c‘i K.:1ZA,.
                                                          March 27, 1958

            Honorable Henry Wade                                      Opinion No. WW-403
            Criminal District Attorney
            Dallas County                                             Re2    Legal authority for
            Records Building                                                 appointment of Pur-
            Dallas, Texas                                                    chasing Agent of
                                                                             Dallas County, Texas.
            Dear Mr. Wade:
               You have requested the opinion of thla office on the fol-
            lowing questions:
                          "1. What speaific provisions of law now
                  govern the appointment of the Purchasing Agent of
                  Dallas County?
                          "2.              What legislative or other action may
                  be taken to             clarify any lack of legal clarity, if
                  any, In the             present laws pert$ining to the appolnt-
                  ment of the             Purchasing Agent?
               Seation 11, Senate Bill 283, Acts 54th Legislature, Regu-
            lar Session, Chapter 43, page 5   ainendsthe "Dallas County
            Road'Law",'which Is House Bill 262, Acts 51st Legislature,,
            Regular Session, Chapter 311, page 579. The pertinent amen-
            datory portion gf Section 11 providbs:
                          "The Commissioners! Court of said county
                  may appoint a 'Purohaslng Agent' for said county,
                  whose duties, official bond, and compensatio; shall
                  be fixed by satd Commissioners' Court, . . .
            This aot became effective March 29, 1955.
               Section 1 of House Bill 452, Acts of 54th Legislature,
            Regular Session, Ohapter 302, page 815, provides in part:
                           "In all oountles of this State having a popu-
                  lation of one hundred thousand (100,000) br more ln-
                  habitants according to the last preoedlng Federal
                  Census, General or Special, a majority of a Board com-
                  posed of the Judges of the Dlstrlot Courts and the
                                                             -    ^




Honorable Henry Wade   Page.2   (WW-403)


   County Judge of such county, may appoint a suitable
   person who shall act as the County Purchasing Agent
   for such county, . . .'
   Section 2 of this act contains the repealer clause which
reads as follows:
           "All laws or parts of laws In conflict here-
   with are hereby expressly repealed.'
The above statute became effective on September 5,   1955.

   Section 1 (a) of House Bill 736, Acts 55th Legislature,
Regular Session, Chapter 185, page 382, provides In part:
           "In all counties of this State having a popu-
   lation of one hundred thousand (100,000) or more ln-
   habitants according to the last preceding Federal
   Census, General or Special, a majority of a Board com-
   posed of the Judges of the District Courts and the
   County Judge of such county, may appoint a suitable
   person who shall act as the County Purchasing Agent
   for such county, . . .'
   Thls statute is set out in Texas Civil Statutes (Vernon's
1948) Article 1580 note. The above quoted Act tracked the
language of House Bill 452, supra, as to method of appoint-
ment of the Purchasing Agent, while altering its provisions
in subsequent language which Is not pertinent to this opinion.
This Act Is a bracket population law providing for the ap-
pointment of a County Purchasing Agent.
   Section 56, Article III of the Constitution of Texas, pro-
vides, in part:
           "The Legislature shall not, except as
   otherwise provided In this Constitution, pass any
   local or special law, . . .


           "Regulating the affairs of oounf;les,cities,
   towns, wards or school districts; . . .
   In the case of Miller v. El Paso County, 130 Tex. 370,        150
S.W.2d 1000, the Co,urtstated:
           "Notwithstanding the above constitutional
*.      -




     Honorable Henry Wade   Page 3, ,(wW-403)


        provision firt. III, Sec. 5@,   the courts reaog-'
        nize in the Lealslature a rxther broad Power to
        make claasifio&ions for legislative purposes and,
        to enact laws for the regulation thereof, even
        though such ,legislationmay be applloable only to .~
        a~partloular class or, ln fact, affedtonly the
        inhabitants of a particular locality; but 6uch
        legislation must be Intended to apply uniformly
        to all who may come within the classification
        designated in the Act, and the classification
        must be broad enough to include a substantial class
        and must be based on characteristics legitimately
        distinguishing such class from others with respect
        to the public ~pur?ose sought to be aooomplished by
        the proposed legislation. In other words, there
        must be a substantial reason for the classifi'cation.
        . . .
                11
                 . . .
                I,   .Resort to population brackets for
        the purpoie'of alossifying subjects for legislation
        is permissible where the spread of population Is
        ;f;;;;enough to include or segregate a substantial
               and where the population bears some real re-
        iatlo; to the subject of legislation and affords a
        fair basis for the classification. . . .' (Brackets
        ours).
    This prlnclple of law has been oonsistently recognized by
 the Courts and by the Attorneys General of this State. Rod-
 riguez v.'.Gonzales,148 Tex. 537, 227 S.W. 26 791 (1950)~
 Bexar County v. FE,     128 Tex. 228,  97 S.W.2d 46 (1936)J
 Oakley v, Kent,1 l~S..W.;ldglq(Tex. Clv. App., 1944 ; Anderson
          1              152 S.W.2d 1084 (1941); Attorney
 %iiits    :,'I:?% kh61.
    It is Important to note that Section 11, Senate Bill 283,
        expressly provided for appointment of a'county Pur-
 F'
 c aslng Agent for Dallas County by the Commissioners' Court
 of'such County: whereas, Section 1 of House Bill 452 and
 Section 1 (a), House Bill 736, supra, were both enacted sub-
 sequent to the passage of the amendment to the Dallas County
 Road Law and provided for the appointment of a Purohaslng
 Agent in counties of more than one hundred thousand (100,000)
 population by the majority of the Judges of the District
 Courts and the County Judge sitting as a Board.' Dallas Oounty,
 of course, 1s Included within the purview of coverage of the
Honorable Henry Wade   Page 4" (WW-403)
latter enactments, since its population Is Inexcess of
the prescribed one hundred thousand (100,000). According
to the 1950 United States Census the population of Dallas
county is 614,799.
   With separate statutes providing for the appointment of a
County Purchasing Agent for Dallas County, the provisions of
which are Inconsistent, the question arises as to which sta-
tute shall prevail. We are of the view that House Bill,452,
supra, had the effect of expressly repealing Senat~e.B111,283,
because It contained a general and express repealer and was
a later expression of the intent of the 55th Legislature.
Even if Senate Bill 283, supra; had remained In effect, it
Is our further opinion that as between it and Rouse Bill 736,
supra, the two statutes here in question are Inconsistent and
are in Irreconcilable conflict, and iach is repugnant to the
other. Since both statutes pertain to the same subject and
are thus In     ,.materia,the doctrine of repeal by implica-
t%on is app     Ze in this instance. We can perceive of no
construction which would give effect to both statutes by
mating the latter Act cumulative of the former.
   Section 1 (a) of Rouse Bill 736, supra, having been enacted
by the 55th Legislature, is the last expression of the lnten-
tlon of the Legislature concerning appointment of a County,
Purchasing Agent in counties with a population in excess of
100.000. BY settled rules of statutory construction. the
latest expression of the Legislature is to control. -Rx Parte
De Jesus De La 0, 227 S.W. 2d 212:(Tex.Crim. 1950); Stevens
v. State, 159 S.W. 505 (Tex. Crim., 1913); Townsend v. Terrell,
118 Tax. 462, 16 S.W.2d 1063 (1928); Wright v. Broeter, 143
Tex..142, 196 S.W.2d 82 (1946). We adopt the view that the
two stat&e& may not be rkonciled and o&not co-exist, and
that the latter Act repealed the former by implication, and
the final expression of legislative will Is to the effect that
Ihe Purchasing Agent for Dallas County shall be appointed by
 a majority of a Board composed of the Judges of the District
Courts and the County Judge of such county .
   In answer to your first question, you are advised that It
is the opinion of this office that House Bill 452, supra, re-
pealed Senate Bill 283 supra, and that even if such were not
the case, Section 1 (al of House Bill 736, Acts 55th Legis-
lature, Regular Session, Chapter 18 , page 382, set out in
Texas Civil Statutes (Vernon's 1948 Article 1580 note is
controlling over Section 11 of Senate Bill 283, Acts 54th
Legislature, Regular Session, Cha ter 43, page 57.   Pursuant
to the provisions of Section 1 (aP of House Bill 736, supra,
the County Purchasing Agent for Dallas County, Texas, shall
be appointed by 'a majority of a Board oomposed of the Judges
of the District Courts and the County Judge of such county .
_   _-‘-




    Honorable Henry Wade   Page 5   (WW-403)


      'Regarding your second question, you are advised that we
    are of the opinion that no legislative or other action need
    be taken to clarify the present laws pertaining to the ap-
    pointment of a Purchasing Agent of Dallas County, Texas.
       We want to thank you for enclosing a copy of the very
    able opinion and brief wh,ichyou have presented to the County
    Auditor and Judge of Dallas County on these questions. We
    have found the opinion by Messrs. Carl E. Broyles, John J.
    Fagan, and A. George Biggs, Assistant District Attorneys, very
    helpful in our consideration of this matter.




                     Section 1 OP House Bill 452,
                     Acts 54th Legislature, Regular
                     Session, Chapter 302, page 815 .
                     repealed Section 11, Senate Bill
                     283, Acts 54th Legislature, Re-
                     gular Session, Chapter 43, page
                          Also Section 1 (a) of
                     %xse Bll$. 736. Acts 55th Legis-
                     lature, RegrrlarSession, Chapter
                     185, page 382, se,tout in Texas
                     Civf;.Statutes (Vernon's 1948)
                     Article 1580 note, would none-
                     t,-;he
                         less be eontrolling over
                     Sec,tionII of Senate BLil 283,
                     Acts 54fh Legislature, Regular
                     Session.,Chapter 43, page 57.
                     Pursuam to the provisions of
                     Section?1 (aj of Rouse Bill
                     736, sups, the County Purchas-
                     ing Agent for Dallas County,
                     Texas 9 shall be appointed by
                     "a majority of a Board composed
                     of the Judges of the District
                     Courts and the County Judge of
                     such county". No legislation or
Honorable Henry Wade    Page 6   (m-403)



                    other action is needed to
                    clarify the present laws per-
                    taining to the appointment of
                    the Purahasing Agent of Dallas
                    County, Texas.
                           Yours very truly,
                           WILL WILSON
                           Attorney General of Texas




                                 Assistant     '
BHT:wam:mg
APPROVED:
OPINION COMMITTEE
Geo. P. Blackburn, Chairman
J. Milton Richardson
J. Arthur Sandlin
L. P. Lollar
REVIEWED FOR THE ATTORNEY GENERAL
By:
      W. V. Geppert